Per Curiam.
This was an action at law brought in the district court for Douglas county by the Mutual Benefit Health & Accident Association againt the Federal Surety Company upon a bond of indemnity covering plaintiff’s defaulting agent. Such bond was conditioned in part, that, “in consideration of the sum of Ten and no/100 Dollars, in hand paid to the company (defendant),” such defendant would “make good and reimburse the obligee (plaintiff) tó the extent of the sum of One Thousand and no/100 Dollars * * * for such pecuniary loss of money, funds or other personal property, belonging to the obligee, as shall be sustained by the obligee by reason of any fraudulent or dishonest act or acts of the employee in connection with the duties of said position, amounting to embezzlement or larceny.” The breach of the bond by the employee and resulting loss to plaintiff was not seriously contested; the defendant below relying on alleged cancelation of the bond prior to the breach occasioning the loss. There was trial to a jury, and at the conclusion of the evidence both parties moved for an instructed verdict. The district court then found for plaintiff and entered judgment as prayed.
On the issue of cancelation of the bond, the defendant had the burden of proof. A careful examination of the evidence and briefs of the parties on this subject convinces *878us that in the decree entered the trial court committed no error, and the same is amply supported by the record.
The judgment of the district court is therefore, in all things,
Affirmed.